Citation Nr: 1417305	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-39 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ear disorder, to include hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to a compensable disability rating for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The appellant served in the Arkansas National Guard from July 1998 to August 2004.  He had a period of active duty for training (ACDUTRA) from May 1999 to September 1999.  That period is now considered "active service" and the appellant is considered a "Veteran" because service connection has been granted for tinea pedis incurred during that period of service.  38 U.S.C.A. § 101(24).  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in March 2011.  A transcript is of record.  In a September 2011 decision, the Board, in pertinent part, reopened and remanded previously denied claims for service connection for depression and a back disorder; remanded a claim for service connection for a bilateral ear disorder, to include hearing loss and tinnitus; and remanded a claim for a compensable disability rating for tinea pedis.  

As will be discussed in detail below, the evidence of record does not show that the Veteran has a bilateral ear disorder, to include hearing loss.  Given the foregoing, the Board has recharacterized the issue previously styled as entitlement to service connection for a bilateral ear disorder, to include hearing loss and tinnitus, into two separate issues as listed on the title page.  

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  Review of the Virtual VA file reveals that a large amount of VA treatment records were associated with that electronic file after the issuance of the October 2012 supplemental statement of the case (SSOC).  None of these treatment records document that the Veteran has a bilateral ear disorder, to include hearing loss, and are, therefore, not pertinent to the issue being adjudicated in this decision.  Given the foregoing, the evidence need not be remanded to the agency of original jurisdiction (AOJ) for consideration in the first instance as it pertains to the newly recharacterized claim of entitlement to service connection for a bilateral ear disorder, to include hearing loss.  See 38 C.F.R. § 20.1304 (2013).

The claims for service connection for tinnitus, depression and a back disorder, as well as the claim for a compensable rating for tinea pedis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Neither a current bilateral ear disorder diagnosis, nor a current diagnosis of bilateral hearing loss disability for VA purposes, is of record.


CONCLUSION OF LAW

The criteria for service connection for a bilateral ear disorder, to include hearing loss, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in May 2007 with regard to the claim for service connection for a bilateral ear disorder, to include hearing loss.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in April 2008.  

The duty to assist was also met in this case.  While the Board acknowledges that not all the Veteran's service treatment records may have been obtained, there is no prejudice in proceeding without obtaining them all as it pertains to the claim for service connection for a bilateral ear disorder, to include hearing loss, as there is no evidence of a current bilateral ear disability, to include hearing loss per VA standards, in the evidence of record.  All pertinent VA and private treatment records have been obtained and associated with the file.  A VA examination with respect to the issue on appeal was obtained in November 2011.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim for service connection for a bilateral ear disorder, to include hearing loss, has been met.  38 C.F.R. § 3.159(c) (4).  The Board also notes that obtaining the November 2011 VA examination substantially complied with its September 2011 remand instruction.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Based on the foregoing, all known and available records relevant to the issue of service connection for a bilateral ear disorder, to include hearing loss, have been obtained and associated with the claims file; and the appellant has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal regarding the claim for service connection for a bilateral ear disorder, to include hearing loss, at this time is not prejudicial to the appellant.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculosis disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Organic diseases of the nervous system are included among the diseases listed as chronic diseases under the law.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system.  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995; but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting in a claim for service connection for bilateral hearing loss that the Veteran "seeks compensation for a condition that is not listed as a chronic disease in [section] 3.309(a)).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker, 708 F.3d at 1335 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. 

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he developed a bilateral ear disorder, to include hearing loss, as a result of his in-service noise exposure.  The available service treatment records are devoid of reference to complaint of, or treatment for, any ear problems, to include complaint of a decrease in hearing acuity.  

The post-service evidence of record is also devoid of reference to complaint of, or treatment for, any ear problems, to include complaint of a decrease in hearing acuity.  

The Veteran underwent a VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in November 2011.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
20
15
LEFT
10
5
5
10
15

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  There were no findings related to a bilateral ear disorder.  

The preponderance of the evidence of record is against the claim for service connection for a bilateral ear disorder, to include hearing loss.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Both the available service treatment records and the post-service evidence of record are devoid of reference to any bilateral ear disorder, and there is also no post-service evidence that the Veteran has hearing loss per VA standards.  See 38 C.F.R. § 3.385.  There is also no evidence the Veteran exhibited hearing loss per VA standards within one year of his August 2004 discharge from service.  For these reasons, service connection for a bilateral ear disorder, to include hearing loss, must be denied. 

As the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral ear disorder, to include hearing loss, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral ear disorder, to include hearing loss, is denied.  


REMAND

The Board remanded the claim for service connection for a back disorder in pertinent part in order for VA to contact the National Personnel Records Center (NPRC), the Adjutant General, or any other appropriate repository to obtain the Veteran's National Guard personnel records or any other records that may reflect whether the Veteran was on ACDUTRA when he complained of back pain or on either ACDUTRA or INACDUTRA with regard to a back injury, if any.  Review of the claims folder reveals that the AMC contacted the Adjutant General of Arkansas and was sent some information, which, in addition to some service personnel and service treatment records, also included a statement of the Veteran's points earned towards retirement.  This information does not satisfy the request for records that would reflect whether the Veteran was on ACDUTRA or INACDUTRA.  In addition, they appear to suggest that the Veteran had periods of active duty, though it is unclear what type, beyond his May 1999 to September 1999 dates of ACDUTRA documented on his DD 214.  These include dates between September 1999 and November 2003, which would correspond with the Veteran's assertions that he was on annual training in 2001 and deployed to Iraq in 2003.  Neither assertion has been corroborated.  On remand, additional efforts to obtain the Veteran's ACDUTRA and INACDUTRA dates for his service in the Arkansas National Guard between July 1998 and August 2004 must be made.  The Board acknowledges at this juncture that its September 2011 remand instruction was specifically made in reference to the reopened claim for service for a back disorder; the current development is also warranted for the claims involving depression and tinnitus as the Veteran contends that these disorders began during active service.  

The Board remanded the claim for increased rating in order to schedule the Veteran for a VA examination to address the current severity of the disability.  The requested examination was conducted in October 2011.  Since then, the Veteran has submitted statements indicating that he is now taking systemic medication to treat his tinea pedis.  Review of the VA records he has attached to these statements indicates that VA prescribed Terbinafine HCL to be taken orally for fungal infection.  The prescription for this medication was to be started April 11, 2013, and stopped April 12, 2014, but was discontinued.  An active prescription to be in effect between July 17, 2013, and July 18, 2014, is also of record.  Given the foregoing, and in light of the fact that clarification is needed as to whether this medication is being prescribed for the Veteran's tinea pedis or some other fungal infection, remand is needed in order to schedule the Veteran for a more contemporaneous VA examination that addresses this question and assesses the current severity of his skin disability.  More recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 


Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, the Adjutant General, and/or any other appropriate repository, to obtain the Veteran's complete personnel records from the Arkansas National Guard.  The facilities contacted must also be requested to specifically delineate the Veteran's ACDUTRA and INACDUTRA dates for his service in the Arkansas National Guard between July 1998 and August 2004.  Document all efforts made in this regard.  

2.  Obtain the Veteran's treatment records from the Dallas VAMC, dated since August 2013.  

3.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected tinea pedis.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed.  

The examiner is to identify all residuals attributable to the Veteran's service-connected tinea pedis.  

The examiner must specifically address what percent of the entire body and of exposed areas are affected by tinea pedis and whether intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of less than six weeks during the past 12-month period.  In discussing whether systemic therapy has been needed, the examiner must provide discussion as to whether the Terbinafine HCL prescribed orally in 2013 was for tinea pedis or a different fungal infection.  

The examiner must also specifically address whether the Veteran's tinea pedis has caused any scarring and, if so, to describe the residual scars.  

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


